Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites “photoreducing the nanoparticles” which does not appear to accurately set forth what occurs during the inventive process.  Rather, the process appears to involve photoreducing the precursor to form the nanoparticles.  See, for instance, para. [0024-0025] of the present specification.  Clarification is required.

			Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,135,649. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 and claim 1 of the ‘649 patent are directed to substantially the same set of process steps, except that i) claim 1 of the patent does not recite the words “first printing step” and “second printing step” of instant claim 1, and ii) claim 1 of the patent does not recite “selectively” irradiating “in a desired pattern” as set forth in instant claim 1 but rather recites a more generic irradiating step.  These differences are not seen as resulting in a patentable distinction between the present claim and that of the ‘649 patent because:
a) With respect to “printing” steps, the recitation of “additive manufacturing” in the ‘649 claim implies 3-D printing, i.e. those terms are considered synonymous in the art.  Further, the deposition of one material upon another as occurs in the method of the patented claim can be considered equivalent to “printing” as presently claimed.
b) With respect to selectively irradiating in a desired pattern, the assumption is that one practicing the method defined in the patented claim would carry out such a method in a manner “desired” by the artisan, and the present claim sets no limits on the “desired” pattern.
Present clams 2-19 appear to be word-for-word identical to claims 2-19 of the ‘649 patent.
Also, the present application is a continuation of the application that resulted in the ‘649 patent.  Therefore the present claims were fully supported by and could have been presented in the earlier application.
Thus, no patentable distinction is seen between the method as defined in the claims of the ‘649 patent and that presently claimed.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,135,649 in view of any of Park (2009/0206520), Lahav et al. (US 2010/0233434), Zheng et al. (US 2016/0243263) or the Sato-Berru et al. Journal of Raman Spectroscopy article.
	The claims of the ‘649 patent, discussed supra, do not recite photoreducing as required by the instant claim (which is being interpreted as referring to photoreducing of the precursor--  see the rejection under 35 USC 112 supra).  Each of the secondary references indicate that it is commonplace in the art to form silver nanoparticles by photoreducing a silver compound under irradiation.  See, for instance, Park para [0077], Lahav para [0125], Zheng para [0057], or the Conclusion paragraph on page 378 of the Sato-Berru article.  These disclosures of Park, Lahav et al., Zheng et al. or Sato-Berru et al. would have rendered it obvious to form the nanoparticles in the method defined in the ‘649 claims by photoreducing as presently claimed.

				    Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        October 6, 2022